OPINION OF THE COURT
Carro, J.
This is a combined decision in four cases wherein the defendants have appealed, by permission, from orders denying their motions pursuant to CPL 440.10 to vacate judgments convicting them, after jury trials, of murder in the second degree. Each defendant claims that the prosecutor’s failure to *104turn over to the defense an audiotape or worksheet, prepared by a Medical Examiner as an aid in rendering the Medical Examiner’s final autopsy report on the cause of the victim’s death, requires our vacating his conviction. The underlying facts in each case, and the governing legal principles, which in our view require affirmance of each order appealed from, are as follows.

People v Steven Smith

Defendant Steven Smith was convicted after a jury trial in the Supreme Court, New York County (James Leff, J.), of two counts of murder in the second degree and one count each of rape in the first degree, sodomy in the first degree, and robbery in the first degree. On November 20, 1989 he was sentenced to concurrent indeterminate prison terms of 25 years to life on the murder convictions, and 8 Vs to 25 years on the other three convictions, with the latter sentences running consecutively to each other and to the terms imposed on the murder convictions. The convictions stemmed from Smith’s murder and sexual assault on January 7, 1989 of Dr. Kathryn Hinnant, a recently married physician who was five months’ pregnant.
On the night in question Smith, who was secretly living as a squatter in Bellevue Hospital, entered Dr. Hinnant’s office and subjected her to a brutal beating, after which he raped and anally sodomized her, stole her jewelry and other personal belongings, and strangled her to death. Smith then went to the men’s shelter on Ward’s Island where he told a friend and other shelter residents what he had done, expressed a desire to leave town, and enlisted their assistance in selling the property he had stolen. Smith’s friend and two other shelter residents came forward and disclosed Smith’s admissions, leading to his arrest. Smith was convicted upon his admissions, and physical evidence, including his blood-stained clothing and a blood-stained electrical cord that he used to strangle Dr. Hinnant, Dr. Hinnant’s personal property that had been stolen during the murder and traced to Smith, Smith’s fingerprints recovered from Dr. Hinnant’s office, and DNA tests which matched the DNA from semen samples recovered from Dr. Hinnant’s vagina and dress, with Smith’s DNA. At trial the defense interposed was that Smith had committed the acts charged, but that he was not responsible for his actions because of mental disease or defect.
*105On October 21, 1993 Smith moved to vacate his conviction on the ground that Dr. Yury Kogan, the Assistant Medical Examiner who had testified at trial concerning the autopsy performed on the body of Dr. Hinnant, had made an audiotape of his observations while performing the autopsy, which was not supplied to defense counsel. Smith contended that the tape was Rosario material (People v Rosario, 9 NY2d 286, cert denied 368 US 866) which the People were required to obtain from the Office of the Chief Medical Examiner (hereafter OCME) and provide to the defendant without request. The Rosario rule has been codified in CPL 240.45 (1) (a), which provides:
'T. After the jury has been sworn and before the prosecutor’s opening address, or in the case of a single judge trial after commencement and before submission of evidence, the prosecutor shall, subject to a protective order, make available to the defendant:
"(a) Any written or recorded statement, including any testimony before a grand jury and an examination videotaped pursuant to section 190.32 of this chapter, made by a person whom the prosecutor intends to call as a witness at trial, and which relates to the subject matter of the witness’s testimony.”
Although the cause of death was never in issue at trial, Smith argued that the court was required to vacate his conviction without regard to the absence of prejudice to the defense, pursuant to People v Jackson (78 NY2d 638). The People opposed on the ground, inter alia, that the audiotape had never been in the possession or control of the local prosecutor (People v Flynn, 79 NY2d 879). On November 23, 1993, Justice Leif summarily denied the defendant’s motion without opinion. On January 25, 1994, a Justice of this Court granted Smith’s application pursuant to CPL 460.15 for a certificate granting leave to appeal from Justice Leif’s order.

People v Steven Johnson

Defendant Steven Johnson was convicted after a jury trial in the Supreme Court, New York County (Daniel P. FitzGerald, J.), of murder in the second degree, and one count each of criminal possession of a weapon in the second and third degrees. On September 18, 1991 he was sentenced as a second violent felony offender to concurrent indeterminate prison *106terms of 25 years to life, 7 Vi to 15 years, and 3 Vi to 7 years, respectively.
On the evening of February 16, 1990, Steven Johnson and Ramon Almonte, both armed with handguns, approached Raphael Reyes and his uncle on the street. Reyes tried to run away, but Johnson chased him down and shot him three times, killing him. In addition to two eyewitnesses who identified Johnson as the shooter, another witness testified that immediately after the murder Johnson came to her apartment, admitted to the shooting, and hid the murder weapon in her kitchen. Johnson presented an alibi defense, but a rebuttal witness testified that Johnson had attempted to enlist her support in presenting a false alibi, and threatened her when she refused to lie for him. The cause of death was not an issue at trial.
On March 3, 1993 Johnson moved for an order vacating his conviction pursuant to CPL 440.10 on the ground that an audiotape dictated by Dr. Beverly Leffers, the forensic pathologist, which a typist had transcribed to become part of the autopsy report, was not turned over to the defense. Prior to the trial, in accordance with standard procedure in homicide cases, the OCME delivered to the District Attorney’s office their file relating to the death of Reyes. Included in that file, and turned over to the defense, were numerous written documents pertaining to the autopsy of Reyes, including the written autopsy report and the written notes of the pathologist. The audiotape was not included in the file, and it was not delivered to the District Attorney’s office. The question thus presented was whether the audiotape, in the possession of the OCME, was within the control of the local prosecutor (People v Flynn, 79 NY2d 879, 882, supra). On December 31, 1993, Justice FitzGerald denied Johnson’s motion in a written opinion, finding that the OCME is not a law enforcement agency, and that various statutes requiring the OCME to cooperate with the District Attorney’s office in homicide cases do not require a finding that the audiotape was in the constructive possession of the local prosecutor. A Justice of this Court granted Johnson’s application for a certificate granting him leave to appeal from Justice FitzGerald’s order.

People v Carlos Railey

Defendant Carlos Railey was convicted after a jury trial in the Supreme Court, New York County (Herbert J. Adlerberg, *107J.), of murder in the second degree. On February 14, 1990 he was sentenced to an indeterminate prison term of 25 years to life.
On the night of April 8, 1988 Railey, a drummer with a musical group, met Brenda Lee Isaac at a Manhattan nightclub where his band was performing. Ms. Isaac invited Railey to spend the evening at her apartment so that he would not have to return to Philadelphia with the rest of the band that night. The essence of the murder charge was that sometime during the morning hours of April 9 Railey strangled Ms. Isaac with his shirt and stabbed her 18 times, killing her. His defense was that a man was allowed into the apartment by Ms. Isaac at 6:30 A.M., while Railey was in the shower, and that Railey found her oh the bed, stabbed and strangled, when he finished his shower. He testified that he was unable to call the police for approximately five hours because he did not know the address of the crime scene and was unable to flag down a police car during that period.
On August 17, 1992, while Railey’s appeal was pending, his appellate attorney subpoenaed all the documents in the Chief Medical Examiner’s file and discovered an autopsy worksheet bearing, under the category "Notes”, the words "neck organs saved.” Railey then moved pursuant to CPL 440.10 to vacate his conviction on .the ground that the People had failed to fulfill their Rosario obligation. On November 15, 1993, Justice Adlerberg denied the motion in a written opinion (159 Misc 2d 393) and leave to appeal from that order was thereafter granted by a Justice of this Court.

People v Pasqual Carpenter

Defendant Pasqual Carpenter was convicted after a jury trial in the Supreme Court, New York County (Edwin Torres, J.), of murder in the second degree and two counts each of robbery in the first and second degrees. On January 3, 1992 Carpenter was sentenced to concurrent indeterminate prison terms of 25 years to life for the murder, 8 Vs to 25 years on the first degree robbery counts, and 5 to 15 years on the second degree robbery counts.
At about 10:00 p.m. on September 2, 1990 Carpenter and six friends decided to commit a robbery at the subway station located at 57th Street and Seventh Avenue in Manhattan because several among the group did not have enough money to pay their way into Roseland, a midtown dance hall. As *108Carpenter stood as lookout, the others surrounded Brian Watkins and his family, visitors from Provo, Utah, on the subway platform and attacked them. Sherwin Watkins, Brian’s father, was knocked to the platform and, as one attacker held him down, another slashed his pants with a knife, cutting Mr. Watkins in the leg. Karen Watkins, Brian’s mother, was pulled to the platform by her hair, and kicked in the face and chest. As Brian Watkins rushed to her defense he was grabbed by the neck from behind by Yuli Gary Morales, one of Carpenter’s accomplices, and stabbed in the chest with a knife, causing his death. The robbers then took approximately $200 seized from Sherwin Watkins and went to Rose-land where they spent the night dancing. Carpenter later admitted that he had acted as a lookout during the robbery and had restrained a woman at the scene to keep her from interfering.
On September 8, 1993, almost two years after his conviction, Carpenter moved pursuant to CPL 440.10 to vacate his conviction on the ground that the People had failed to fulfill their Rosario obligation because an audiotape describing the Medical Examiner’s autopsy findings had not been turned over to the defense at trial. The People opposed the motion on the ground that the audiotape had been in the sole possession of the OCME, and was never in the actual or constructive possession of the prosecutor. On October 13, 1993 Justice Torres denied Carpenter’s motion without opinion, and leave to appeal from that order was thereafter granted by a Justice of this Court.
These four cases, each of which is also pending before this Court on direct appeal from the judgments of conviction, are the first to reach this Court presenting the question whether an audiotape or worksheet made by a Medical Examiner who performed an autopsy and testified as a People’s witness at trial, is Rosario material. This question was recently answered in the negative by the Appellate Division, Second Department, in the first reported appellate decision addressing the issue (People v Washington, 196 AD2d 346 [Apr. 4, 1994]). By stipulation, the appeals from the denials of the defendants’ CPL 440.10 motions, which raise this issue, were heard in advance of the direct appeals. Although each defendant’s brief was prepared by different counsel, and thus the arguments supporting the defendants’ positions vary slightly from each other, we deem it appropriate, in view of the circumstance that the appeals were consolidated for argument and the *109objective nature of the findings that determine the issues presented, to give each defendant the benefit of any argument raised by any of the other defendants.
In each case the defendant was convicted of murder after trial at which a Medical Examiner (hereafter ME) testified for the People. In each case, although the autopsy report was disclosed in accordance with law (CPL 240.20 [1] [c]), it was discovered after trial that the ME had made either an audiotape or worksheet from which the autopsy report was prepared. In each case the preparatory materials remained at all times pertinent hereto in the sole custody of the OCME, and were not disclosed or turned over to the prosecutors or defense counsel.
In People v Rosario (9 NY2d 286, 289, supra) the Court of Appeals recognized that when "a witness for the prosecution has made a statement, to police, district attorney or grand jury” that relates to the subject of the witness’ testimony, defense counsel will wish to examine that statement to impeach and discredit the witness, and that "a right sense of justice” requires the prosecutor to turn over to the defense any such statement. While the Court of Appeals applied a harmless error analysis to affirm the defendant’s conviction in that case, the Court of Appeals subsequently held that a complete failure to turn over Rosario material, no matter how trivial the consequence to the defendant’s case, and regardless of the prosecutor’s good faith, requires reversal per se (People v Ranghelle, 69 NY2d 56).1
"The law is clear that a violation of the Rosario rule * * * cannot be considered harmless error even if the nondisclosed material would have been of limited impeachment value to the defense so that the People’s failure to produce 'constitute[s] per se reversible error requiring a new trial’ (People v Martinez, 71 NY2d 937, 940; see also, People v Jones, 70 NY2d 547; People v Perez, 65 NY2d 154; People v Consolazio, 40 NY2d 446).” (People v Fields, 146 AD2d 505, 508.) Accordingly we are prohibited from applying harmless error analysis *110herein despite the fact that the cause of death in each case was never in issue, and the differences between the information in the audiotapes and worksheet as compared to the final autopsy reports, insofar as they have been described in the briefs, are utterly trivial and immaterial, and could not possibly have affected the results.
The Court of Appeals has "consistently held that the People’s Rosario obligation to produce the pretrial statements of prosecution witnesses is limited to material which is within their possession or control [citations omitted].” (People v Flynn, 79 NY2d 879, 882, supra.) Documents in the custody of law enforcement agencies such as the police department (People v Ranghelle, supra) or the State Division of Parole (People v Fields, supra) are deemed to be in the constructive possession of the People and must be made available to the defense.
Defendants argue here that audiotapes and worksheets prepared by the OCME, and kept within that agency’s custody, are constructively within the People’s possession, because the OCME performs a "prosecutorial function” in that it generates material "during the course of the primary criminal investigation”, and it is therefore a "vital part of the prosecutorial team” in homicide cases. Defendants also argue that the local prosecutor has been given statutory access to, and thus control over, prior statements of prosecution witnesses contained in material generated by the OCME as part of a homicide investigation. We find neither argument persuasive.
This Court has recently held that a defendant in a murder case was not entitled to an adverse inference charge as a result of the OCME’s failure to preserve a blanket in which the murder victim’s body was found wrapped, because "the failure to preserve the evidence was attributable to the Medical Examiner’s Office, not law enforcement personnel.” (People v Santiago, 200 AD2d 370, lv denied 83 NY2d 876.) And in United States v Rosa (11 F3d 315, cert denied — US —, 114 S Ct 1565) the United States Court of Appeals for the Second Circuit held that rule 803 (8) (B) of the Federal Rules of Evidence, excluding from evidence reports prepared by "law enforcement personnel”, did not apply to a written autopsy report prepared by an employee of the OCME.
The OCME is an independent agency affiliated for administrative purposes with the New York City Department of Health (NY City Charter § 557 [a], [c]). Medical Examiners do not exercise the powers of peace officers, or exercise any other *111law enforcement powers, and have no authority to bring charges against anyone (cf., People v Fields, 146 AD2d 505, 508-509, supra). Rather, they are doctors qualified as pathologists and microscopists (NY City Charter § 557 [a], [c]; People v Washington, 196 AD2d 346, 350, supra). The principal function of the OCME is to officially determine the cause of death under several specified circumstances (i.e., "from criminal violence, by casualty, by suicide, suddenly when in apparent health, when unattended by a physician, in a correctional facility or in any suspicious or unusual manner” [NY City Charter § 557 (f); see, Administrative Code of City of NY §§ 17-201, 17-202, 17-203]). The sole purpose of the OCME’s investigations is "to give an impartial scientific determination of the cause of a person’s death and not to determine whether an individual is guilty, or not guilty, of a crime” (People v Washington, 196 AD2d 346, 350, supra; see also, People v Railey, 159 Misc 2d 393, 399, supra; United States v Rosa, 11 F3d 315, 332, supra). Thus the OCME’s connection with any criminal prosecution is merely an incident of its duty to render impartial, scientific determinations with respect to the cause of a person’s death and related matters of forensic science. In this regard, it has been observed that "pathologists employed by the Office of the Chief Medical Examiner have, on many occasions, testified for the defense in this and other jurisdictions” (People v Railey, supra, at 399).
In People v Flynn (79 NY2d 879, supra), the defendant argued that a motor vehicle accident report filed by the complainant with the Department of Motor Vehicles (DMV) was Rosario material based on that agency’s law enforcement functions (DMV investigators are designated peace officers [CPL 2.10 (32)], and the DMV is involved in the adjudication of offenses resulting in fines and license revocations). The Court of Appeals reiterated that "the People’s Rosario obligation to produce the pretrial statements of prosecution witnesses is limited to material which is within their possession or control [citations omitted]. Material in the possession of a State administrative agency, such as the Department of Motor Vehicles, is not within the control of a local prosecutor” (People v Flynn, supra, at 882). Although the Court of Appeals in Flynn spoke in terms of the People’s "control” over DMV documents, that case also impliedly disposes of defendants’ contention that OCME documents are in the constructive possession of the People. Our analysis of the pertinent precedents and an overview of the institutional character of the *112OCME as defined by statute, and its relationship to the prosecution in homicide cases, is persuasive that documents in the possession of the OCME are not in the constructive possession of the People.
The defendants argue alternatively that even if audiotapes and worksheets prepared by the OCME and kept within that agency’s custody are not deemed to be in the People’s constructive possession, the People nevertheless have control over such materials because the local District Attorney is given access to them pursuant to statute. In particular, defendants point to New York City Charter § 557 (g) which compels the OCME to "promptly deliver to the appropriate District Attorney copies of all records relating to every death as to which there is, in the judgment of the medical examiner in charge, any indication of criminality.” Further, while the Administrative Code specifies the nature of records to be kept on file (see, Administrative Code §§ 17-203, 17-205), the District Attorney and the Police Commissioner "may require from the chief medical examiner such further records, and such daily information, as they may deem necessary” (Administrative Code § 17-205).
We agree with the conclusion reached by the Appellate Division, Second Department, in People v Washington (supra, at 351) that "[t]he mere fact that the District Attorney has access to records generated by OCME does not rise to the level of control required under the Rosario rule”, and add the following observation to that Court’s analysis. If OCME records were deemed to be within the control of the local prosecutor merely because the prosecutor is entitled to get a copy of it upon request, then every record in the possession of any City agency would have to be deemed in the prosecutor’s "control”, because County Law § 932 gives the District Attorneys in New York City the right to obtain a copy of any record in any City agency.2 As it relates to prosecutorial control of witness statements in the sole possession of the OCME, Administrative Code § 17-205 adds nothing to the record access to which the District Attorney is entitled under *113County Law §932. Neither reason nor precedent supports a determination that in principle would require per se reversal of any case in which a City employee failed to turn over a witness’s prior statement to the local prosecutor on the theory that the prosecutor was entitled to access to that record.
Defendants’ related argument that the People should be required to turn over "any prior statements of a prosecution witness that are contained in the records of a governmental agency that becomes involved in a local criminal investigation on the side of the prosecution,” and that the issue of prosecution control over statements in the custody of non-law enforcement agencies should be decided on a "case-by-case basis,” is unfounded in law and would be unworkable in practice. That approach would inject an unwarranted degree of uncertainty into a discovery process that is already so exacting that the smallest misstep, even if only so regarded in appellate hindsight, is alone sufficient to vacate a conviction, despite the prosecutor’s good faith, and the absence of prejudice to the defendant.
Our approval of this analysis would also constitute an unwarranted abandonment of the clear guidelines offered by current law, under which a particular agency’s records are categorically regarded as either under the People’s control or outside it, and would substitute a burdensome, case-by-case inquiry (apparently to include an evidentiary hearing if the defendant demands one) into the nature and extent of the agency’s connection to the particular case.
Accordingly, the orders of the Supreme Court, New York County, entered November 23, 1993 (James J. Leff, J.) (Smith); December 31, 1993 (Daniel P. FitzGerald, J.) (Johnson); November 15, 1993 (Herbert J. Adlerberg, J.) (Railey); and October 13, 1993 (Edwin Torres, J.) (Carpenter), denying the defendants’ CPL 440.10 motions, should be affirmed. Motions by the People (M-2541, M-2542) to strike the appendices submitted by appellants Carpenter and Smith, and all references to matter dehors the record in their briefs, are granted (see, People v Washington, 196 AD2d 346 [granting similar motion by respondent in that case]). The Appendix materials were obtained by the Legal Aid Society in January of 1994, in an unrelated case pending in the Bronx, several months after the Supreme Court entered the orders appealed from herein. Since these materials were not before the Justices who decided the motions, they are not a part of the record on appeal, and may not be considered by this Court (see, Terner v Terner, 44 AD2d *114702; Block v Nelson, 71 AD2d 509, 511; Chimarios v Duhl, 152 AD2d 508; People v Noland, 189 AD2d 829, lv denied 81 NY2d 890).

. The rigid Ranghelle rule has its critics, most notably because it exalts a State procedural rule regarding errors collateral to guilt or innocence above many errors of constitutional magnitude, and seemingly runs contrary to the legislative direction to appellate courts contained in CPL 470.05 (1): "An appellate court must determine an appeal without regard to technical errors or defects which do not affect the substantial rights of the parties.” (See, People v Jones, 70 NY2d 547, 553-557 [Bellacosa, J., concurring].)


. County Law § 932 provides in pertinent part that every salaried officer of New York City and the counties it comprises "must, upon application therefor, furnish to the district attorney of any of the said counties, a certified or exemplified copy or transcript of, or extract from, or transcript of any writing, paper, record or document on file or recorded in his office, or of the return upon an execution, mandate or order, without the payment of any fee or charge whatsoever therefor.”